Citation Nr: 1117242	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 1993, June 1996 to March 1997, and March 2002 to June 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board previously remanded this claim.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in February 2011.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.

Additionally, the Waco, Texas RO has processed this case since the March 2007 rating decision of the Pittsburgh, Pennsylvania RO.  


FINDING OF FACT

There is competent evidence of a current diagnosis of an acquired psychiatric disorder, and also competent medical evidence linking the Veteran's acquired psychiatric disorder to her military service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, currently diagnosed as recurrent depressive disorder and anxiety disorder, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran has a current disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that she suffers from a psychiatric disorder after being involved in an accident in service in July 2002 in which she was hit by a motor vehicle while riding a bicycle.  Service treatment records reflect that the Veteran was in a bicycle accident with a car in July 2002.  Starting in April 2003, the Veteran suffered from panic attacks.  Starting in January 2004, the Veteran was assessed with post-partum disorder.  

The Veteran underwent a VA examination in August 2005.  She denied depression.  She reported taking medication for panic attacks.  Following examination, the examiner diagnosed panic attacks and depression.  

The Veteran underwent another VA examination in December 2006.  She reported a "panic attack" in service that lasted three days.  She stated that she was scared, rocking, hid in a corner, and thought she would never see her kids again when she was placed in a barracks with other soldiers over a weekend instead of being sent home.  She reported that she did not even know where to go to eat and she did not know the people with whom she was placed.  She stated that she called her husband and made him come and spend the weekend with her.  Despite this incident, she did not have any psychiatric treatment in service.  She stated that she thought about getting help, but there was a six month wait list so she decided not to seek treatment.  There was no inappropriate or reckless behavior noted.  The Veteran reported feeling depressed and anxious since the accident in July 2002.  She stated that she suffered a post partum depression after the birth of her third child in 2003 and she needed psychiatric treatment in the form of Paxil.  She reported that her symptoms improved so she discontinued the medication.  

Following mental status examination, the examiner diagnosed factitious disorder with combined physical and psychological signs and symptoms (unrelated to military service).  The examiner noted that there was no evidence to support a claim that any psychiatric symptoms are organically related to the Veteran's motor vehicle accident because she suffered no head injury and was able to get up and walk home.  The examiner noted that the accident was not severe enough to meet criterion A for a diagnosis of posttraumatic stress disorder.  The examiner stated that the only psychiatric diagnosis that might be appropriate after such an accident would be an adjustment disorder, however the Veteran's reaction and functioning after the event, the duration and symptoms after the event, and even the type and severity of symptoms the Veteran reported are not consistent with an adjustment disorder.  The examiner noted that the Veteran's reported symptoms are significantly out of proportion to the actual event she experienced and worsened after a post-partum depression and other significant personal stressors, both of which were unrelated to her military service.  The examiner stated that the Veteran's symptoms have not been severe enough to motivate her to seek individual psychotherapy or to maintain consistent appointments with her psychiatrist.  The examiner noted that the Veteran sought opinions from multiple doctors regarding her distress and has gotten a non-VA primary care physician to change her psychiatric medications without consulting her VA psychiatrist.  The examiner stated that the Veteran has been adept at eliciting helping behavior from multiple caregivers, which appears to be the primary goal for her.  

VA outpatient treatment records dated in July 2008 reflect that the Veteran was assessed with moderate, recurrent depressive disorder and anxiety disorder.  The examiner noted that the Veteran's history of depression disorder apparently started after her accident in service in July 2002.  

The Board finds that there is evidence of an acquired psychiatric disorder.  There is also evidence linking the Veteran's acquired psychiatric disorder to service.  The Veteran is entitled to have the benefit of the doubt resolved in her favor, and the Board concludes that there is sufficient evidence linking the Veteran's current acquired psychiatric disorder to her military service.  See 38 U.S.C.A. § 5107(b).  Therefore, as the medical evidence demonstrates a diagnosis of an acquired psychiatric disorder related to the Veteran's military service, entitlement to service connection for an acquired psychiatric disorder is granted.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with regard to the acquired psychiatric disorder claim is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that in July 2006 and November 2006 communications, the RO informed the Veteran of the information and evidence necessary to substantiate her claim.


ORDER

Service connection for an acquired psychiatric disorder, currently classified as recurrent depression and anxiety, is granted.  


___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


